 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within20 days front the receipt of this Decision, what stepsRespondent has taken to comply herewith.24choosing, and to engage in any other concertedactivities for mutual aid or protection, or to refrainfrom any or all such activities.NEIL AMANA FOOD SERVICE,INC.(Employer)"''In the event Ilutt this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional I)ireetor, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith.,,APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board, and inorderto effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTrefuse to recognize and bargain withFoodStoreEmployeesUnionLocal #347,Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO,astheexclusiverepresentative of the employees in the appropriatebargaining unitdescribed below.WE WI1.1. NOT coercivelyinterrogate or poll ouremployees concerning their union activities orsentiments;nor will we threaten our employees withreprisals because of their union activity; nor will weassist our employeesin the withdrawalof their uniondesignations.WE WILL NOT discourage membership in the above-named or anyother labor organization of ouremployees, by discharging any of our employeesbecause of their concerted or union activities, or inany other manner discriminate against them in regardto their hire or tenure, or any term or condition ofem ploy Inc lit.WE WILL, upon request, bargain collectively withtheabove-namedUnionastheexclusiverepresentative of all employees in the bargaining unitwith respect to rates of pay,wages, hours ofemployment,and other conditions of employment,and,ifan understanding is reached,embody suchunderstanding in a signed agreement.The bargainingunit is:All our production employees employed at ourplace of business in Charleston,West Virginia,includingclerks,weighers,wrappers,meatcutters,maintenancemen, truckdrivers,and helpers,excludingoffice clerical employees,salesmen,salesladies,guards,professionalemployees,the store manager, and all othersupervisorsas defined in the Act.WE WILL offer immediate and full reinstatment toRaymondL. Scarberryand make him whole for anyloss of pay lie may have suffered because of thediscrimination against him.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to join or assist a ration, to bargaincollectively through representatives of their ownDatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.EquitableLifeInsuranceCompanyandInsuranceWorkers International Union,AFL-CIO. Case 8-CA-2954.March 1, 1967SUPPLEMENTAL DECISIONBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIAOn September 11, 1962, the National LaborRelations Board issued a Decision and Direction ofElection in Case 8-RC-4590,'finding appropriate aunit of debit insurance agents at the Respondent'stwo district offices located in Cleveland,Ohio, andits detached office in Lorain,Ohio.Afteran electionduly conducted on September 28, 1962, the RegionalDirector for Region 8, on October 5, 1962, certifiedInsurance Workers International Union,AFL-CIO,astheexclusivebargaining representative ofemployees in the appropriate unit.Contending thatthe Board's unit finding was erroneous,and in orderto test the validity of the certification, RespondentCompany thereafter refused to bargain.On January 29, 1963, Trial Examiner A. NormanSomers issued an Intermediate Report in the above-entitledmatter,finding that the Respondent hadviolated Section 8(a)(5) and(1) of the National LaborRelations Act, as amended,by refusing to bargainwith the Union.The Trial Examiner's findings wereadopted by the Board in its Decision and Order'EquitableLife Insurance Company,138 NLRB 529.163 NLRB No. 28 EQUITABLE LIFE INSURANCE CO.193which issued on March 25,1963.2Thereafter, theBoard,on November 5, 1963,filed with the UnitedStatesCourt of Appeals for the Sixth Circuit apetition for enforcement of its Order.While thepetition was pending before the Sixth Circuit Courtof Appeals,the SupremeCourtof the United States,onApril 5,1965,handed down its opinion inN.L.R.B.v.MetropolitanLifeInsurance Company,380 U.S. 438.The Supreme Court there vacated ajudgment of the Court of Appeals for the FirstCircuit,denying enforcement of a Board Decisionand Order,and remanded the case to the Board forfurther proceedings"due to the Board's lack ofarticulatedreasonsforthedecisions in anddistinctionsamong the cases"involvingunitdeterminationsintheinsuranceindustry.Subsequently,theBoard,on February 11, 1966,issued a Supplemental Decision and Order in theMetropolitancase,3 in which the Board explicatedtherationaleunderlyingitsoriginalunitdetermination as well as its generalpolicy fordetermining appropriate bargaining units in theinsurance industry.On May 20, 1965,theUnited StatesCourt ofAppeals for the Sixth Circuit entered an orderremanding the instant case to the Board for furtherproceedings consistent with the opinion issued bythe Supreme Court in theMetropolitancase,supra.On September 14, 1966, the Board issued an orderinviting parties to this proceeding to file briefsdirected to the unit issues of this case in the light ofthe Supreme Court'sopinion in theMetropolitancase,supra,and the Board's Supplemental Decisionand Order in that proceeding.The Respondent hasfiled a brief,which the Board has duly considered.In accordance with the aforementioned remandorder of the Court of Appeals for the Sixth Circuitand the prior order by the Supreme Court of theUnited States,theBoard has reconside_ed itsoriginal decision in the instant case, its earlierdecision in the underlying representation case, andthe entire record in both proceedings,and reaffirmsitsoriginal appropriate unit determination and itsfinding that the Respondent has refused to bargainwith the Union in the appropriate unit in violation ofSection 8(a)(5) and(1) of the Act.In the initial representation case, the Boarddecided that a unit of the Respondent'sdebitinsuranceagentsatitsClevelandEastandClevelandWest district offices, Cleveland, Ohio,and its detached office in Lorain,Ohio,wasappropriate.The Respondent contends,basically,that the Board's subsidiary finding that each of theRespondent'sdistrictofficesisan inherentlyappropriate unit is erroneous,that the grouping ofthe offices in the instant case is incongrous and doesnot present a reasonable degree of geographicalcoherence,and, finally,that the Board's unitdeterminationherein is based upon extent oforganization,and thus is contrary to Section 9(c)(5)of the Act.4 We reject these contentions for thefollowing reasons.In the Supplemental Decision inMetropolitan LifeInsuranceCompany, supra,theBoard,afterextensiveevaluationof the relevant factors,concluded that the district office is the insuranceindustry'sanalogue of the single manufacturingplant,which the Act recognizes as presumptivelyappropriate.5The Board reaffirmed this policydetermination in the recentTheWestern andSouthernLifeInsurance Companycase,6findingappropriate separate units of debit insurance agentsat that Company's McKeesport,Pennsylvania, andWilkinsburg,Pennsylvania,districtoffices.Areexamination of the record herein reflects that theRespondent's district office organization is similar insignificant respects to that of the district offices intheMetropolitanandWestern and Southerncases,'and for the reasons stated in these decisions, wereject the Respondent'scontention that a unit ofdebit agents at each of its district offices is notinherently appropriate.TheBoardfurtherheld,intheinitialrepresentation case, that while the individual districtofficesmay constitute a separate appropriate unit,such a finding should not preclude the grouping ofsuch offices in a single unit where such grouping isjustifiedby cogent geographic considerations.Accordingly,the Board found that a unit comprisingalltheRespondent'soffices in a separate anddistinctgeographicarea,namely, the city ofCleveland,was appropriate,and, further,that sincethe Respondent'sdetached office in Lorain, Ohio,was administratively linked to the Cleveland Westoffice, it was properly includable in the unit.We findno merit in the Respondent's contention that thegrouping in this case is artifical, is incongrous, andlacks -geographic coherence.As we stated in' 141 NLRB 718.aMetropolitanLifeInsurance Company(Woonsocket,R 1.),156NLRB 14084Section 9(c)(5) provides:"In determining whether a unit isappropriate for the purposes specified in subsection(b) the extentto which the employees have organized shall not be controlling "Section 9(b)8163 NLRB 1387For example,the districtmanager exercises immediatesupervisory authority over the agents assigned to his office; thesales force of such district manager operates in its own distinctgeographical area,there is virtually no interchange, or transfer, ofagents between the district offices,and there is no bargaininghistory in any significant sense In the instant case, we note,additionally,that the district manager normally recruits newagents, he accepts applications from and interviewsprospectiveagents,and forwards their applications, together with hisrecommendations, to the home office, if an applicant is hired, heis assigned to the district office, where he is given an intensive 13-week program under the guidance and direction of the districtmanager and one of the office's staff managers;the districtmanager may recommend the discharge of an agent, and thedistrictmanager may order an audit of the agent's accountswhenever he thinks it is necessary, and in the event of anapparent shortage in the agent's accounts, the district manager isinstructed not to allow the agent to handle cases until the matteris thoroughlyinvestigated. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDEquitableLifeInsuranceCo.,8 inclusion of adetached office derives from the fact that a detachedoffice is administered as part of the district office, asin the instant case, and, hence,isappropriatelyincluded with its parent office even though the twooffices may be some distance apart.Finally,we find no merit in the Respondent'scontention that our unit finding herein is based onextent of union organization,and, therefore,contrarytoSection 9(c)(5) of the Act. It is now wellestablished that Section 9(c)(5) was intended toprecludetheBoardfrombasingitsunitdetermination solely on extent of organization whereother relevant criteria of appropriateness are absent.Itwas not intended to invalidate units which, ashere, qualify under other tests of appropriateness.9In view of the foregoing,and on the basis ofthe record as a whole, the National Labor RelationsBoard reaffirms its Order of March 25,1963, in thisproceeding.8163 NLRB 138, fn 2 See,also,MetropolitanLifeInsuranceCompany(Woonsocket, R I), supra, fn22"N.L.R BvMetropolitanLifeInsuranceCo.,supra,MetropolitanLifeInsurance Co(Woonsocket,R I.), supra,fn 20,The Western and SouthernLifeInsurance Co , supraLever Brothers CompanyandInternationalChemical Workers Union, Local No. 452.Case 21-CA-6891.March 1, 1967DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn August 26, 1966, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices, that the conduct complained of was anisolated incident, and that the violations found didnot warrant the issuance of a remedial order, andrecommending that the complaint be dismissed in itsentirety,as set forth in the Trial Examiner'sDecision attached hereto. Thereafter, the GeneralCounsel filed exceptions with a supporting brief, andthe Respondent filed cross-exceptions and a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theIMember Brown sees no need for, and therefore does not loinhis colleagues in, directing the remedial order in the specialcircumstances of this case2As to Respondent'sposting of a notice disavowing anyinvolvement in the "claimed" interference with the "ShopSteward in the Machinist Section of the MechanicalDepartment," we do not feel that this action was sufficient toovercome the adverse effects caused by the unfair labor practiceNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and cross-exceptions, the brief and reply brief, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer, with the following modifications:We agree with the General Counsel that, underthe circumstances of this case, a remedial ordershould issue.' Foreman Koster's conduct in callingtogether the employees under him, and telling themin no uncertain terms that they should change theirshop steward or things will get rough for them,strikes at the very heart of established collective-bargainingrelationships.In the overwhelmingmajority_ of collective-bargaining agreements, theforeman-steward relationship is generally the firststage of the grievance procedure, and, as the Actenvisages, each party is entitled to the unrestrictedservices of its representative. We are not unmindfulof the fact that there is but one incident before us.However, not only would Koster's actions directlyaffect Blankenship's relations with the employees herepresented in the machinist section as steward, butcould very likely have a direct impact on therelationshipbetween other stewards and theemployees they represent. In our opinion, thedangers implicit in Koster's conduct can only beremedied by the issuance of a cease-and-desist orderwith the required notice posting.2The Effect of the Unfair Labor Practice: UponCommerceThe activities of Respondent s ;t forth in sectionIII of the Trial Examiner's Decision, occurring inconnection with its operations described in section Iof the Trial Examiner's Decision, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.The RemedyIthaving been found that Respondent hasengaged in certain unfair labor practices prohibitedby Section 8(a)(1) and (2) of the Act, it will be orderedto cease and desist therefrom and take specificThe notice does no more than disavow involvement in conduct notrecognized to have occurred, was not posted until November 15,6-1/2 months after the incident, and only after Respondent wasnotified of the General Counsel's intention to issue a complaint inthis case It also appears that the notice was only posted in themachinist section, while it would appear from the record thatemployees in other sections were aware of the occurrence of theillegal conduct163 NLRB No. 29